United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, GATEWAY
)
PROCESSING & DISTRIBUTION
)
CENTER/FACILITY, Springfield, OR, Employer )
__________________________________________ )
M.C., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0454
Issued: December 10, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 2, 2021 appellant filed a timely appeal from a November 9, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $8,240.32 for which she was without fault, because
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, appellant submitted additional evidence on appeal and, following the November 9, 2020
decision, OWCP received additional evidence. However, the Board’s Rules of Procedure provides: “The Board’s
review of a case is limited to the evidence in the case record that was before OWCP at the time of its final decision.
Evidence not before OWCP will not be considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1).
Thus, the Board is precluded from reviewing this additional evidence for the first time on appeal. Id.

she concurrently received FECA wage-loss compensation and Social Security Administration
(SSA) age-related retirement benefits for the period January 1 through August 15, 2020, without
an appropriate offset; (2) whether OWCP properly denied waiver of recovery of the overpayment;
and (3) whether OWCP properly required recovery of the overpayment by deducting $471.39 from
appellant’s continuing compensation payments every 28 days.
FACTUAL HISTORY
On December 30, 1998 appellant, then a 43-year-old distribution clerk, filed an
occupational disease claim (Form CA-2) alleging that she sustained right hand and wrist conditions
causally related to factors of her federal employment, including performing repetitive motions
when sorting letter mail. She first noticed her condition on June 1, 1998. OWCP accepted the
claim for right trigger finger, bilateral carpal tunnel syndrome, bilateral rupture of flexor tendons
of hand and wrist, cellulitis of right upper and forearm, and other tenosynovitis of hand and wrist.
Appellant stopped work on November 23, 2005 and has not returned. 3 OWCP paid her wage-loss
compensation on the periodic rolls as of May 14, 2006.
On March 10, 2020 OWCP requested that SSA provide information as to whether appellant
had received FERS/SSA dual benefits.
SSA completed the FERS/SSA dual benefits calculation worksheet on June 27, 2020. It
indicated that appellant received age-related retirement benefits effective January 2020. SSA
reported that beginning January 2020 the SSA benefit rates with a FERS offset was $1,956.80 and
without a FERS offset was $860.50.
In an August 20, 2020 letter, OWCP notified appellant that, based on the information
provided by SSA regarding the amount of her age-related retirement benefits, which were
attributable to federal service, her FECA wage-loss compensation had been adjusted. It advised
her that starting August 16, 2020 she would receive $1,011.91 in FECA wage-loss compensation
every 28 days after the SSA offset.
OWCP completed a FERS offset overpayment calculation worksheet on August 21, 2020.
It calculated the overpayment amount by determining the daily FERS offset amount and then
multiplying that amount by the number of days for the period January 1 through August 15, 2020.
The form indicated that, from January 1 through August 15, 2020, appellant received an
overpayment of $8,240.32.
On September 11, 2020 OWCP issued a preliminary overpayment determination, finding
that an overpayment of compensation in the amount of $8,240.32 had been created. It explained
that the overpayment occurred because appellant’s SSA age-related retirement benefits that she
received from January 1 through August 15, 2020 were partially based on credits earned while
working for the Federal Government, and that this portion of her SSA benefit constituted a
3

The current claim, OWCP File No. xxxxxx786, serves as the master file for appellant’s other claims, which are
considered subsidiary files. These include OWCP File No. xxxxxx814, OWCP File No. xxxxxx786, OWCP File No.
xxxxxx815, and OWCP File No. xxxxxx821. On appellant’s claim form dated April 11, 2005 in OWCP File No.
xxxxxx821 she noted her retirement system as Federal Employees Retirement System (FERS).

2

prohibited dual benefit. OWCP found her without fault in the creation of the overpayment and
forwarded an overpayment action request form and an overpayment recovery questionnaire (Form
OWCP-20). It requested that appellant provide supporting financial documentation, including
income tax returns, bank account statements, bills and cancelled checks, pay slips, and any other
records to support her reported income and expenses. OWCP afforded her 30 days to respond.
By decision dated November 9, 2020, OWCP finalized its preliminary overpayment
determination that appellant had received an overpayment of compensation in the amount of
$8,240.32, for the period January 1 through August 15, 2020, because it had failed to offset her
compensation payments by the portion of her SSA age-related retirement benefits that were
attributable to her federal service. It further found that she was without fault in the creation of the
overpayment, but denied waiver of recovery of the overpayment because the evidence of record
was insufficient to establish that recovery of an overpayment would defeat the purpose of FECA
or would be against equity and good conscience. OWCP required recovery of the overpayment by
deducting $471.39 every 28 days from appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of his
or her federal employment. 4 Section 8116 limits the right of an employee to receive compensation.
While an employee is receiving compensation, he or she may not receive salary, pay, or
remuneration of any type from the United States. 5 When an overpayment of compensation has
been made to an individual because of an error of fact or law, adjustment shall be made under
regulations prescribed by the Secretary of Labor by decreasing later payments to which the
individual is entitled. 6
Section 10.421(d) of FECA implementing regulations requires that OWCP reduce the
amount of compensation by the amount of SSA age-based benefits that are attributable to federal
service of the employee. 7 FECA Bulletin No. 97-09 provides that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a
federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit. 8
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $8,240.32 for which she was without fault, for the period
4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6

Id. at § 8129(a).

7

20 C.F.R. § 10.421(d); see T.B., Docket No. 18-1449 (issued March 19, 2019); L.J., 59 ECAB 264 (2007).

8

FECA Bulletin No. 97-09 (February 3, 1997); see M.S., Docket No. 20-0068 (issued May 14, 2021).

3

January 1 through August 15, 2020, as she concurrently received FECA wage-loss compensation
and SSA age-related retirement benefits without an appropriate offset.
As noted, a claimant cannot receive concurrent FECA wage-loss compensation and SSA
age-related retirement benefits attributable to federal service for the same period.9 The information
provided by SSA established that appellant had received SSA age-related retirement benefits that
were attributable to her federal service from January 1 through August 15, 2020. Consequently,
the fact of the overpayment has been established.
To determine the amount of the overpayment, the portion of the SSA age-related retirement
benefits that were attributable to federal service must be calculated. OWCP received
documentation from SSA with respect to the specific amount of SSA age-related retirement
benefits that were attributable to federal service. SSA provided its rates with FERS and without
FERS during the specific period January 1 through August 15, 2020. OWCP provided its
overpayment calculations for each relevant period based on SSA’s worksheet.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period January 1 through August 15, 2020 and finds that an overpayment of compensation in the
amount of $8,240.32 has been established.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience. 10
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that
rests within OWCP’s discretion pursuant to statutory guidelines. 11
Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom OWCP
seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP. 12 Additionally, recovery of an
overpayment is considered to be against equity and good conscience when an individual who
9

Supra note 5; see D.W., Docket No. 20-1533 (issued May 27, 2021); M.R., Docket No. 20-0427 (issued
October 30, 2020); A.C., Docket No. 18-1550 (issued February 21, 2019); N.B., Docket No. 18-0795 (issued
January 4, 2019).
10

5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; see M.C., Docket No. 19-0699 (issued
February 12, 2020).
11

A.C., supra note 9; see Robert Atchison, 41 ECAB 83, 87 (1989).

12

20 C.F.R. § 10.436. OWCP’s procedures provide that the assets must not exceed a resource base of $6,200.00
for an individual or $10,300.00 for an individual with a spouse or dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4a(2) (September 2020).

4

received an overpayment would experience severe financial hardship in attempting to repay the
debt or when an individual, in reliance on such payment or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse. 13
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary. 14 Failure to submit the requested information
within 30 days of the request shall result in a denial of waiver of recovery, and no further request
for waiver shall be considered until the requested information is furnished. 15
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the over payment
would defeat the purpose of FECA or be against equity and good conscience. 16
The Board finds that appellant has not established that recovery of the overpayment would
defeat the purpose of FECA because she has not provided the necessary supporting financial
information. In its preliminary overpayment determination dated September 11, 2020, OWCP
clearly explained the importance of providing the completed overpayment questionnaire and
supporting financial documentation, including copies of income tax returns, bank account
statements, bills, pay slips, and any other records to support income, expenses , and assets.
Appellant, however, did not complete the Form OWCP-20 or provide any supporting
documentation regarding her income, expenses, or assets. As she did not submit the information
required under section 10.438 of OWCP’s regulations, which was necessary to determine her
eligibility for waiver, OWCP properly denied waiver of recovery of the overpayment.17
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA. 18

13

Id. at § 10.437(a)(b).

14

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

15

Id. at § 10.438(b).

16

Id. at. § 10.436.

17

D.C., Docket No. 19-0118 (issued January 15, 2020); see S.B., Docket No. 16-1795 (issued March 2, 2017).

18

20 C.F.R. § 10.441; see M.P., Docket No. 18-0902 (issued October 16, 2018).

5

Section 10.441(a) of OWCP s regulations 19 provides in pertinent part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no refund
is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize
any hardship.”20
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$471.39 from appellant’s continuing compensation payments every 28 days.
OWCP provided appellant a Form OWCP-20 with its September 11, 2020 preliminary
overpayment determination. It afforded her the opportunity to provide appropriate financial
information and documentation to OWCP. 21 Appellant did not complete the Form OWCP-20
overpayment recovery questionnaire or provide financial documentation to support her income
and expenses prior to the final November 9, 2020 overpayment determination. The overpaid
individual is responsible for providing information about income, expenses, and assets as specified
by OWCP.22 When an individual fails to provide requested financial information, OWCP shall
follow minimum collection guidelines designed to collect the debt promptly and in full. 23 The
Board, therefore, finds that OWCP properly required recovery of the overpayment from
appellant’s continuing compensation payments at the rate of $471.39 every 28 days.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $8,240.32, for the period January 1 through August 15, 2020 for
which she was without fault, as she concurrently received FECA wage-loss compensation and SSA
age-related retirement benefits without an appropriate offset. The Board further finds that OWCP
properly denied waiver of recovery of the overpayment and properly required rec overy of the
overpayment by deducting $471.39 from her continuing compensation payments.

19

Id. at § 10.441(a).

20

Id.; see C.M., Docket No. 19-1451 (issued March 4, 2020).

21

Id. at § 10.438.

22

Id. at § 10.438(a); see M.S., supra note 14.

23

See A.S., Docket No. 19-0171 (issued June 12, 2019); Frederick Arters, 53 ECAB 397 (2002); id., supra note 12
at Chapter 6.400.3 (September 2020).

6

ORDER
IT IS HEREBY ORDERED THAT the November 9, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 10, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

